Citation Nr: 1620743	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right knee chondromalacia.  

2.  Entitlement to an initial compensable disability rating for left knee chondromalacia.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1998 to March 2002.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board acknowledges that the issue of entitlement to an effective date prior to October 20, 2014 for the grant of an increased disability rating of 50 percent for obstructive sleep apnea has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee chondromalacia has been manifested by painful noncompensable limitation of motion.  

2.  For the entire period on appeal, the Veteran's left knee chondromalacia has been manifested by painful noncompensable limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for right knee chondromalacia have been met for the entire period on appeal.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

2.  The criteria for a 10 percent disability rating for left knee chondromalacia have been met for the entire period on appeal.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's increased rating claims on appeal arise from his disagreement with the initial disability ratings assigned following the grants of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice regarding his increased rating claims is required.  Moreover, given the Board's favorable decision herein, no further discussion is VA's duties to notify and assist is warranted.  


II.  Initial Ratings - Bilateral Knee Chondromalacia  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

The Veteran claims entitlement to compensable initial disability ratings for bilateral chondromalacia, currently rated as noncompensable under DC 5257 for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, DC 5257 (2015).  

Under DC 5257, slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling, moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling, and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

The Veteran first filed his initial claim of entitlement to service connection for a bilateral knee condition in December 2012.  

In March 2013, the Veteran reported that joint pain, including in his knees, had bothered him since his departure from active service and had limited his physical ability.  

Buddy statements submitted in May 2013 and June 2013 in support of the Veteran's claim report that he did not have knee issues prior to his active service, but that since discharge, he has had knee pain and required the use of knee braces.  

Private treatment records from June 2013 also document the Veteran's ongoing reports of joint pain.  

The Veteran was afforded a VA knees examination in November 2013.  He reported that his bilateral knee pain and weakness began in 1998 as a result of road marches during active service, and that the condition occurred periodically throughout active service and continued since that time.  Initial range of motion testing documented the following:  right knee flexion to 115 degrees without objective evidence of pain, normal right knee extension without objective evidence of pain, left knee flexion to 100 degrees without objective evidence of pain, and normal left knee extension without objective evidence of pain.  There was no additional loss in range of motion  upon repetition.  Functional loss was identified as less movement than normal bilaterally.  There was no tenderness or pain to palpation, muscle strength was normal bilaterally, and joint stability was also normal bilaterally, without any recurrent subluxation or dislocation.  The Veteran denied any meniscal conditions, total joint replacement, or knee surgery, but reported occasional use of knee braces for support.  Diagnostic imaging revealed normal bilateral knees, without evidence of arthritis or patellar subluxation.  The examiner diagnosed bilateral chondromalacia bilaterally, with functional impact including bilateral knee pain, weakness, fatigability, and/or incoordination, with additional limitation of functional ability of the knee joint during flare-ups or with repeated use over time.  

The Veteran's January 2014 notice of disagreement (NOD) reported that he continued to experience daily joint swelling, bursitis, and pain in both his left and right knees.  

Given the evidence of record, and as discussed below, after resolving any reasonable doubt in favor of the Veteran, the Board finds that 10 percent disability ratings for the Veteran's bilateral chondromalacia are warranted for the entire period on appeal.  

The Board has first considered the provisions of DC 5257,  regarding recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, DC 5257 (2015).  While the evidence of record documents the Veteran's use of bilateral knee braces, the Board finds no probative evidence that his bilateral knee chondromalacia has resulted in recurrent subluxation or lateral instability of the knees so as to warrant a compensable disability rating during any period on appeal.  To the extent that the Veteran has asserted recurrent subluxation or lateral instability of his knees, such statements are afforded little probative value when compared to the objective medical evidence of record, as the Veteran is not shown to possess orthopedic medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the November 2013 VA examination documents that joint stability was normal bilaterally, with no recurrent subluxation or dislocation.  

The Board has also considered whether compensable disability ratings are warranted under the applicable diagnostic codes regarding limitation of motion of the leg.  

Under DC 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable disability rating.  See 38 C.F.R. § 4.71a, DC 5260.  Limitation of flexion to 45 degrees warrants a 10 percent disability rating; limitation of flexion to 30 degrees warrants a 20 percent disability rating; and limitation of flexion to 15 degrees warrants a maximum schedular 30 percent disability rating.  See id.  

Similarly, under DC 5261, limitation of extension of a leg to 5 degrees warrants a noncompensable disability rating.  See 38 C.F.R. § 4.71a, DC 5261.  Limitation of extension to 10 degrees warrants a 10 percent disability rating; limitation to 15 degrees warrants a 20 percent disability rating; limitation to 20 degrees warrants a 30 percent disability rating; limitation to 30 degrees warrants a 40 percent disability rating; and limitation to 45 degrees warrants a maximum schedular 50 percent disability rating.  See id.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  Id., Plate II.  

The Board first observes that compensable disability ratings are not warranted under DC 5261, regarding limitation of extension of the leg, as the November 2013 VA examination documented that the Veteran's knee extension was normal bilaterally, without objective evidence of pain.  However, the November 2013 VA examiner documented right knee flexion to 115 degrees without objective evidence of pain and left knee flexion to 100 degrees without objective evidence of pain.  As such, there is some documented limitation of flexion which is noncompensable under the applicable diagnostic code.  

The Board is mindful that the lay evidence of record documenting the Veteran's bilateral knee pain both during active service and since that time is probative and competent insofar as it reports observable symptoms, such as knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent the medical evidence of record, namely the November 2013 VA examination, is inconsistent as to whether the Veteran displayed objective evidence of pain upon movement during physical examination, the Board resolves any reasonable doubt in favor of the Veteran and finds that his bilateral chondromalacia has resulted in noncompensable painful motion throughout the appeal period.  As noted above, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The evaluation of painful motion as limited motion is applicable where, as here, the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell, 25 Vet. App. 32 (2011).  

As such, after resolving any reasonable doubt in favor of the Veteran, the preponderance of evidence of record weighs in favor of increased 10 percent disability ratings for his bilateral knee chondromalacia for the entire period on appeal, and to that extent, the claims are granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

A 10 percent initial disability rating for right knee chondromalacia is granted for the entire period on appeal.  

A 10 percent initial disability rating for left knee chondromalacia is granted for the entire period on appeal.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


